Order entered June 3, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00382-CV

                  EDWARD BRUSSEL, ET AL., Appellants

                                       V.

                STEVEN J. WILKERSON, ET AL., Appellees

               On Appeal from the County Court at Law No. 7
                           Collin County, Texas
                   Trial Court Cause No. 007-03651-2021

                                    ORDER

      We REINSTATE this appeal.

      By order dated April 29, 2022, we abated the appeal as the parties pursued

settlement negotiations. Appellant has now filed a motion to dismiss the appeal.

The motion will be disposed of in due course.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE